ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2011-07-11_ORD_01_NA_00_FR.txt.                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                    QUESTIONS CONCERNANT L’OBLIGATION
                       DE POURSUIVRE OU D’EXTRADER
                              (BELGIQUE c. SÉNÉGAL)


                          ORDONNANCE DU 11 JUILLET 2011




                                  2011
                           INTERNATIONAL COURT OF JUSTICE


                             Reports of judgments,
                          ADVISORY OPINIONS AND ORDERS


                   QUESTIONS RELATING TO THE OBLIGATION
                        TO PROSECUTE OR EXTRADITE
                              (BELGIUM v. SENEGAL)


                              ORDER OF 11 JULY 2011




2 CIJ1022.indb 1                                            6/06/13 13:37

                                           Mode officiel de citation :
                          Questions concernant l’obligation de poursuivre ou d’extrader
                             (Belgique c. Sénégal), ordonnance du 11 juillet 2011,
                                          C.I.J. Recueil 2011, p. 534




                                                Official citation :
                          Questions relating to the Obligation to Prosecute or Extradite
                                 (Belgium v. Senegal), Order of 11 July 2011,
                                           I.C.J. Reports 2011, p. 534




                                                                                1022
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071133-3




2 CIJ1022.indb 2                                                                           6/06/13 13:37

                                                   11 JUILLET 2011

                                                   ORDONNANCE




                    QUESTIONS CONCERNANT L’OBLIGATION
                       DE POURSUIVRE OU D’EXTRADER
                           (BELGIQUE c. SÉNÉGAL)




                   QUESTIONS RELATING TO THE OBLIGATION
                        TO PROSECUTE OR EXTRADITE
                           (BELGIUM v. SENEGAL)




                                                   11 JULY 2011

                                                      ORDER




2 CIJ1022.indb 3                                                     6/06/13 13:37

                    534 	                                 ﻿




                                   COUR INTERNATIONALE DE JUSTICE

        2011                                       ANNÉE 2011
      11 juillet
     Rôle général
       no 144                                      11 juillet 2011


                        QUESTIONS CONCERNANT L’OBLIGATION
                           DE POURSUIVRE OU D’EXTRADER
                                            (BELGIQUE c. SÉNÉGAL)




                                                 ORDONNANCE


                        Le président de la Cour internationale de Justice,
                       Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’ar-
                    ticle 44 de son Règlement,
                       Vu l’ordonnance du 9 juillet 2009, par laquelle la Cour a fixé au 9 juil-
                    let 2010 et au 11 juillet 2011, respectivement, les dates d’expiration des
                    délais pour le dépôt du mémoire du Royaume de Belgique et du contre-­
                    mémoire de la République du Sénégal,
                       Vu le mémoire dûment déposé par le Royaume de Belgique dans le
                    délai ainsi fixé ;
                       Considérant que, dans une lettre datée du 10 juillet 2011 et reçue au
                    Greffe le 11 juillet 2011 par télécopie, l’agent de la République du Sénégal
                    s’est référé à « la décision de la Cour de justice de la CEDEAO en date du
                    18 novembre 2010 et [aux] développements ayant précédé et suivi l’adop-
                    tion, lors de la réunion du sommet de l’Union africaine à Malabo (Guinée
                    équatoriale), d’une décision … en date du 1er juillet 2011 », et a prié la
                    Cour de proroger le délai pour le dépôt du contre‑mémoire du Sénégal
                    « de quelque sept semaines, soit jusqu’au lundi 29 août 2011 » ; et considé-
                    rant que, dès réception de cette lettre, le greffier en a fait tenir copie à
                    l’agent et au coagent du Royaume de Belgique ;
                       Considérant que, par lettre datée du 11 juillet 2011 et reçue au Greffe le
                    même jour par télécopie, l’agent du Royaume de Belgique a notamment
                    indiqué que la décision rendue par la Cour de justice de la CEDEAO « ne

                    4




2 CIJ1022.indb 4                                                                                    6/06/13 13:37

                   535 	obligation de poursuivre ou d’extrader (ord. 11 VII 11)

                   boulevers[ait] pas fondamentalement les données du différend [opposant]
                   la Belgique et le Sénégal » et que la décision de l’Assemblée de l’Union
                   africaine du 1er juillet 2011 ne faisait que « réitérer la décision adoptée par
                   la même Assemblée en janvier 2011 » ; et que l’agent du Royaume de Bel-
                   gique a ajouté que, à supposer qu’un délai supplémentaire soit indispen-
                   sable pour permettre au Sénégal de modifier son contre-mémoire, cela
                   devrait pouvoir être fait dans un délai de moins de sept semaines, mais
                   que son Gouvernement « s’en remett[ait] … à la sagesse de la Cour » ;
                      Compte tenu des vues des Parties,
                     Reporte au 29 août 2011 la date d’expiration du délai pour le dépôt du
                   contre-mémoire de la République du Sénégal ;
                     Réserve la suite de la procédure.

                      Fait en français et en anglais, le texte français faisant foi, au Palais de
                   la Paix, à La Haye, le onze juillet deux mille onze, en trois exemplaires,
                   dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                   mis respectivement au Gouvernement du Royaume de Belgique et au
                   Gouvernement de la République du Sénégal.

                                                                           Le président,
                                                                  (Signé) Hisashi Owada.
                                                                             Le greffier,
                                                                (Signé) Philippe Couvreur.




                   5




2 CIJ1022.indb 6                                                                                     6/06/13 13:37

                   printed in france



                                       ISSN 0074-4441
                                       ISBN 978-92-1-071133-3




2 CIJ1022.indb 8                                                6/06/13 13:37

